Citation Nr: 9918344	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sickle cell trait.  

4.  Entitlement to an evaluation greater than 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1, 1995, to 
February 20, 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for asthma, evaluated as 10 percent 
disabling, and denied service connection for a back disorder, 
hearing loss and sickle cell trait.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for hearing loss 
disability.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a chronic 
disability related to sickle cell trait.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss disability is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for chronic 
disability related to sickle cell trait is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on his pre-enlistment 
physical examination conducted in September 1994, the veteran 
indicated no history of hearing impairment, and none was 
noted by the examiner on clinical evaluation.  The 
audiological evaluation conducted in September 1994 reflected 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
15
10
 
Similarly, the report of a reference audiogram conducted in 
March 1996, indicated the veteran's hearing was within normal 
limits.  It was also noted at that time that the veteran was 
not routinely exposed to hazardous noise.  A sickle cell 
hemoglobin test conducted the same day revealed the veteran 
was positive for sickle cell trait with 40.7 percent 
hemoglobins.  

On VA general medical examination conducted in May 1996, it 
was noted the examiner had no access to the veteran's medical 
records.  The veteran reported a history of sickle cell trait 
with no sickle cell disease.  He also maintained that his 
risk factor for hearing loss was noise exposure.  His 
eardrums and canals were normal on objective examination.  
The diagnoses included sickle cell trait by history.  

VA outpatient treatment records dated in July 1996 to April 
1998 note a history of sickle cell trait, with no further 
reference to the condition.  

The record shows that although additional VA examinations, 
were scheduled on multiple occasions from July 1996, to 
November 1998, the veteran did not report for examination at 
any time subsequent to May 1996.  On two occasions the 
veteran had requested a rescheduling of the missed 
examinations.  

Entitlement to Service Connection for Hearing Loss and Sickle 
Cell Trait

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include sensorineural 
hearing loss became manifest to a degree of 10 percent within 
one year from the date of termination of such service, the 
chronic disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claims for service 
connection for hearing loss and sickle cell trait are not 
well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.)  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown,  7 Vet.App. 498 (1995).  

For purposes of VA benefits, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500,1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or the auditory threshold for at least three of 
those frequencies is 26 decibels or greater, or speech 
recognition scores, using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1998).

The record in this case reflects no medical evidence of 
hearing loss disability at any time during or subsequent to 
service, and no evidence of a chronic disease or disability 
related to sickle cell trait.  In fact the veteran denies 
sickle cell disease.  Although evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  This exception applies to 
the lay assertions by the veteran that he has chronic 
disabling hearing impairment, reportedly related to noise 
exposure in service, and a chronic disability related to 
sickle cell trait, because lay persons (i.e., persons without 
medical training or expertise) are not competent to offer 
opinions concerning medical diagnosis or causation.  Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the absence of any objective medical evidence of a diagnosed 
disability related to either of the claimed conditions, the 
veteran's claims for service connection for hearing loss and 
sickle cell trait lack an essential element of plausibility 
and are not well grounded.  


ORDER

The claims for service connection for hearing loss and sickle 
cell trait are denied as not well-grounded.  


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

At the time of the veteran's May 1996 VA examination it was 
noted that no medical records were available for review by 
the examiner. VA's obligation to assist the veteran in the 
development of evidence pertinent to his claims includes the 
conduct of a thorough and contemporaneous examination, which 
takes into account the records of prior medical treatment.  
See Green v. Derwinski, 1 Vet.App. 121, 124 (1991)(emphasis 
added).  The May 1996 VA examination was determined to be 
inadequate.  Although attempts were made by the RO to 
schedule the veteran for additional VA examinations on 
multiple subsequent occasions, the veteran failed to report 
for any of those examinations.  

The law provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, in the case of an original 
claim for compensation, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655 (1998).  In this instance the 
record does not contain a copy of any of the examination 
notices sent to the veteran.  Inasmuch as it is not possible 
to determine whether those letters were sent to the correct 
address in a timely manner, the veteran will be provided an 
additional opportunity to appear for examination.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO should schedule the veteran 
for VA orthopedic and pulmonary 
examinations.  The RO should notify the 
veteran by letter of the date(s) of 
examination and also advise him that his 
failure to report for an examination 
without good cause, could result in the 
denial of his claim.  A copy of the 
letter(s) of notice should be associated 
with the claims folder.

2.  Each examiner should thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
special tests and studies, to include 
pulmonary function tests, and range of 
motion studies, should be conducted and 
all clinical findings and should be 
clearly set forth in the examination 
reports.  In addition the orthopedic 
examiner should provide the following 
opinions based on the medical evidence of 
record:

a.  Whether the veteran has a 
chronic back disorder which preceded 
his entry into active service.  

b.  If the veteran is considered, to 
have had a pre-existing back 
disorder, whether it is at least as 
likely as not that the underlying 
disorder underwent an increase in 
severity during service, as 
distinguished from temporary 
symptomatic flare-ups.  

All opinions must be supported by 
reference to the medical evidence.  In 
the event that any requested opinion is 
not medically feasible, the examiner 
should so state and explain the basis of 
that determination. 

3.  Following completion of the above 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, including citation to all 
applicable law, and regulations, and a 
discussion of their application to the 
facts of this case.  An appropriate 
period of time should be provided for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

